 ILL. RUAN TRANSPORTIllinoisRuan Transport CorporationandRobert E. Adams. Case 14-CA-3969.June 9,1967DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn December 29, 1966, Trial Examiner ArthurChristopher, Jr., issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, Illinois Ruan Transport Corporation,Wood River, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as somodified:Substitute the following paragraph for paragraph1(a):"(a) Interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed inSection 7 of the Act, by discharging employees forengaging in protected concerted activity."Substitute the following paragraph for the firstsubstantive paragraph of the notice:WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of rightsguaranteed in Section 7 of the Act, bydischargingemployeesforengaginginprotected concerted activity.In the third substantive paragraph of the notice,delete the last four words, "the discrimination227against him," and substitute therefor "his unlawfuldischarge."'For the reasons stated by him, and in the absence of exceptionthereto,we adopt the Trial Examiner's finding that it isunnecessary to decide whether the discharge of Adams, found tobe a violation of Section 8(a)(1), was also a violation of Section8(a)(3)However, as set forthinfra,we deem it necessary tocorrect the Trial Examiner's apparent inadvertence in basing hisRecommended Order and notice on an 8(a)(3) violationTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR CHRISTOPHER, JR., Trial Examiner: Thisproceeding was heard before me in St. Louis, Missouri, onJuly 18 and 19, 1966, on complaint of the General Counseland answer of Illinois Ruan Transport Corporation,hereinafter called the Respondent.' The issues litigatedwere whether the Respondent violated Section 8(a)(3) and(1) of the National Labor Relations Act, as amended. Atthe hearing, the General Counsel, the Respondent, and theCharging Party were represented by counsel and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to present evidence. At theclose of the hearing, the Respondent argued orally andthereafter the General Counsel and the Respondent eachsubmitted briefsUpon the entire record herein and upon the basis of myobservation of the witnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation with itsprincipal place of business located at Des Moines, Iowa, isa common carrier engaged in providing intrastate andinterstate trucking services. In the conduct of its businessenterprise, the Respondent maintains a number of freightterminals, including a terminal at Wood River, Illinois,involved herein. During the year ending December 31,1965, which was a representative period, the Respondent,in the course and conduct of its enterprise, performedservices valued in excess of $50,000, of which amountservices valued in excess of $50,000 were performed in,and for various enterprises located in, States other thanthe State of Illinois.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 525,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter called either the Union, the Teamsters, orLocal 525, is a labor organization within the meaning of theAct.'The charge herein was filed by Robert E. Adams, anindividual, on May 11, 1966165 NLRB No. 34 228DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA. The IssuesThe primary issue in this proceeding is whether theRespondent violated Section 8(a)(1) by its discharge ofRobert E. Adams on or about April 21, 1966, because heallegedly engaged in protected, concerted activities. Asecondary issue arises out of Respondent's contention thatthe instant proceeding is barred because of Adams'voluntary submission to, and his agreement to be bound bythe outcome of, the grievance procedure set forth in thecollective-bargaining agreement between the Union andthe Respondent.B. The Facts1.IntroductionThe facts are not substantially in dispute.RobertE.Adams, the alleged discriminatee,commenced working for the Respondent in April 1953, andworked until April 21, 1966, the date of his termination.Adams was employed as a transport truckdriver and wasengaged in hauling bulk petroleum products throughout1966 until the time of his discharge, utilizing a Fruehauftrailer and an International tractor.Adams credibly testified that during the period of hisemployment by the Respondent as a transport truckdriver,he had refused to drive certain units, on the grounds thatthey were unsafe for operation. The last such refusal onAdams' part to drive a vehicle of the Respondent occurredduring the month of February 1966. He testified that afterhe refused to drive suchunits,he was "usually ... senthome." He further testified that on one such occasionfollowing his refusal to drive a vehicle on the ground that itwas unsafe to operate, he had a heated discussion withFloyd Holcomb, the shop maintenance foreman. As aresult of the discussion with Holcomb, Adams stated thathe filed a grievance complaining about the extremelanguage directed by Holcomb at Adams.Sometime in March 1965, Adams wrote the Respondentat itsDes Moines, Iowa, headquarters. In his letter, Adamsrequested the intercession of President John Ruan in thedispute Adams alleged that he had with the managementof the Respondent's Wood River, Illinois, terminal. Adamscomplained in his letter that several months earlier, whilemaking a delivery at Springfield, Illinois, his truck lost 550gallons of gasoline because of a defective air vent whichpermitted pressure to build up in the tank, resulting in theexpansionand loss of gasoline out of the fill pipe. Adamsstated that it had been reported to him that the AmericanOilCompany, for whom the delivery was made, hadcredited the Respondent for the loss but TerminalManager Fred E. Rose, nevertheless, told Adams that heexpected Adams to pay for the loss himself. Adamsdeclined to pay for the loss of the gasoline on the groundsthat the defective storage was previously reported and thatany existing negligence was due to the failure to correctthe defective mechanical equipment. He also stated thatthe amount of gasoline overrate,i.e., gallonsdelivered inexcess ofgallonsloaded, would exceed the 550-gallon lossin about a 60-day period. Adams also stated that in all hispriorservice,withoutanydemonstrable loss, thecustomer, American Oil Company, should have beenindebted to him for several thousand-odd gallons. He alsocalled attention to a deteriorating relationship that beganbetween him, on the one hand, and Terminal ManagerRose and the American Oil Company on the other. Hespecifically referred to an incident at Decatur, Illinois, inwhich a short-air warning hose worth only about $4.25 wasbroken, but nevertheless, was carried as a chargeableaccident against Adams. Adams also stated in his letter toRuan that he had lost an average of about $40 each week inwages and his assigned status. He stated "after beingassigned to a different defective truck each day for severaldays.incompliance with ICC regulations, I wascompelled to refuse several trucks." He made a referenceto the foul language directed at him by Shop ForemanHolcomb on an occasion in February when he refused atruck that had a loose and misaligned front axle. He alsostated in his letter that during the winter months, he wasone of few, if not the only driver, who refused to overloadwith respect to local deliveries. He stated that driversgenerally were asked to load 7,000 gallons of oil whereasthe St. Louis drivers were instructed to load 9,000 gallonsof gasoline, in violation of Illinois weight laws.2 Adamsstated that management told him that the latter loadingrequirement was prescribed by the customer, AmericanOil Company. He further stated that two of his defectiveequipment reportswere forwarded to the ICC inWashington,D.C.,with the request that they beinvestigated. Concluding his letter, Adams stated that hewanted to submit the following observations for Ruan'sappraisal or for some acknowledgement. Adams criticizedthe fact that the service units of the Respondent, orproduction units, consisted of two drivers on one truckoperatingon a 24-hour basis without managementsupervision. He stated that this was impractical and thatwhat was needed was more emphasis on teamwork and thedelegationof sufficient authority to carry out thesupervisor'sresponsibilitiesresultingfrom such anarrangement.Adams further complained that any truck, regardless ofcost and quality, requires "habitual attention" from thedriveraswellas scheduled maintenance, and theRespondent'spracticeofpoolingand transferringequipment was not compatible with such a requirement.He also stated that to deprive an experienced andconscientious driver of a well-maintained truck and toassign him one from the St. Louis terminal were bothinsultingand injurious to all concerned. In this connection,he called attention to the unnecessary amount of risk to adriver resulting from his driving a different truck each day.He also added that one cement driver named "Dan," ofStaunton, Illinois, told Adams that his local deliveries ranas high as 120,000 pounds, which was a full tank ofcement, Adams added that he did not believe the truckswere ballistically safe at such weight. Adams concludedhis letter by suggesting to the Respondent that they(1) stop all overloading in violation of State laws; (2) makedriver-tractor-teamassignmentsfor a period of at least 6months; (3) set up a schedule of monthly team progressreports; (4) post a graph in the drivers' room showingactualmaintenance and tractor expenses compared toInternationalHarvesterpro ratafigures for each tractnumber-differentiating as to the major assemblies andshowing the drivers' assigned; (5) conduct weeklybusiness meetingsat 12:30 p.m. on Mondays, requiringattendance for not more than 1 hour; (6) with respect to2As shown above,the transporttrucks wereloaded near theWoodRiver terminal in Illinois. ILL. RUAN TRANSPORTpublic relations and also for the benefit of the currentemphasis on damage-control measures, design andpublicize the use of a low-semicircle-contoured front truckbumper to coincide with automobile bumpers, and capableof reflecting an out-of-control automobile away from thetruck wheels and frame, thus preventing a transport truckfrom overriding an automobile from the rear, crushing thefuel tank.After receiving the letter from Adams, President JohnRuan contacted his local management at the Wood Riverterminal and upon receiving a report from TerminalManager Rose, acknowledged Adams' letter. Ruan statedinhis reply that he was asking Rose for additionalinformation in connection with the variousallegationsmade by Adams in his letter.Sometime in early March 1966, Adams, concernedabout the operation of vehicles which he deemed to beunsafe and believed did not comply with the ICCstandards, talked to a number of people about the matter,including Patrolman Robert M. Churich of the Alton,Illinois,policedepartment, a personal acquaintance.Adams told Churich that he thought that he was beingdiscriminatedagainst resultingfrom the fact that theRespondent had established a policy of overloading itsvehicles and that he had refused to go along with suchoverloading. Churich told Adams that he knew a Statepatrolman who he thought would investigate the chargesupon request. Later Churich told Adams that he hadreferred to Patrolman Whitmore of theIllinoisState Policeand that Patrolman Whitmore was going to inspect someof the Respondent's equipment at Hartford, Illinois, andthat if Adams had any friends he wanted to notify so thatthey would not be caught with overloads, that Adamsshould do so. Thereafter, Adams contacted EdwardRuffato, a driver of the Respondent who also served asunion shop steward at the Respondent's terminal andadvised him of his prior conversations with PatrolmanChurich. Following his talk with Ruffato, Adams statedthat the next day a notice appeared on the bulletin boardfor all drivers to begin loading the St. Louis loads "legal."The notice was signed by Superintendent Fred Rose.Adams testified that during his 13 years of employmentwith the Respondent, he had never seen a similar notice asthe foregoing notice posted by the Respondent.2.The discharge of Robert E. AdamsRobert E. Adams reported for workas usualon April 12,1966, and was assigned tractor 8792 and trailer 2165. Aswas customary, prior to driving the vehicle, Adams filledout the driver's vehicle report. He stated thereon that twoof the tires on the trailer were worn out. Thereafter heplaced the form in the slot where drivers' reports weredeposited. On April 13, 1966, Adams was assigned tractor8792 and trailer 2165, the same two vehicles he had driventhe previous day. Heagainexecuted the driver's vehiclecondition report and again indicated that two tires wereworn out. Adams explained that he did not speak toanyone connected with management about hisassignmentto the same tractor and trailer that he had driven the daybefore because he believed that if he had insisted on anynecessary repairs, he would have been sent home.His firstassignmenton April 13 was to deliver a load tothe American Oil Company, located on Park Street in St.3The time was definitely fixed by reference to the tachograph,a mechanical instrument installed on the truck.The tachographmakes an imprint on a round piece of paper,indicating each229Louis,Missouri. He left the Respondent's Wood River,Illinois, terminal, which was located about 26 miles fromthe delivery point at approximately 7:50 a.m. With respectto the route traveled, Adams credibly testified that he hadnever been given a particular route with instructions tofollow, nor was he given a return route. In this respect, theRespondent, a number of years before, had postedspecified routes for certain runs, but it is clear from thetestimony of several drivers that no one was required tofollow such a specific route outlined by the Respondentbut was free to use his own discretion with respect to suchtrips.On the day in question, Adams left the refinery at7:50 a.m.3 He proceeded to St. Louis, and had a coffeestop en route which consumed about 20 minutes andwhich likewisewas reflected on the tachograph.Thereafter he arrived at the American Oil Companyinstallation at 10:20 a.m. On arrival at the American OilCompany premises, he observed that a truck belonging tothe latter company was parked in the unloading area andwas in the process of unloading. An American OilCompany employee named Matthews told Adams thatif he desired, he could pull his vehicle up to the left sideof the American Oil Company truck and throw his hosebeneath the truck with an extension and pump the oilfrom his vehicle to the tank in that manner. Adams askedMatthews how long would be required for the unloading ofthe American Oil Company truck and when told that 15 or20 minutes were required, Adams told Matthews that hepreferred to wait.Adams thereupon parked his truck and made atelephone call to the ICC's local office and talked to a mannamed O'Hara. Adams told O'Hara about his previousvehicle equipment report of the previous day and aboutthe one he executed for that day and asked O'Hara if hecould come by and have his truck inspected. O'Hara toldAdams to bring the truck by and he would inspect it.Thereafter, Adams returned to his truck, spotted, andunloaded it. Adams explained that if he had followedMatthews' suggestion and unloaded his truck by pumpingthe oil beneath the American Oil Company truck, hewould have been required to disconnect the hoses whenthe latter truck was ready to leave because his hose wouldhavebeen damagedif the American Oil Company truckhad driven over it. Moreover, it required from 5 to 10minutes to hook several such hoses together. Afterunloading his truck, Adams proceeded to the ICC office.According to Adams' credible testimony, the distancebetween the American Oil Company and the place wherehe parked his truck, at the ICC inspection station, is from500 to 600 feet.O'Hara, the ICC employee, inspected the truck andexecuted the appropriate ICC form. Thereafter, O'Haragave Adams a copy of the form and instructed him to turnitinwith his log report, which Adams did. In thisconnection, O'Hara admonished Adams to be certain thathe reported the interval required for the inspection on allhis trip sheets and all company worksheets pertaining to it.In this connection,the time requiredfor the ICCinspection is shown on the tachograph chart. According tothe chart, Adams arrived at the ICC inspection station at11:40 a.m. and departed about 12:40 p.m. According to thetachograph chart, Adams returned to the Wood Riverterminal at 1:20 p.m. and made other runs during theinstance the truck'smotor was started and shut off, therebyfurnishing a complete record of all stops by the vehicle299-352 0-70-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDremainder of that day.He made out all the necessaryforms required by the Respondent when he returned,including a form J-60 equipment report. Adams, inaddition to making out the tachograph chart, also made outan IBM card in triplicate which is used as a trip sheet and,inaddition,completed a logsheet and attached theinspection report to it as directedby the ICCinspector.These forms were likewise deposited in the slot designatedfor such drivers'forms.The ICC inspection report, which was signed by ICCInspector Thomas P. O'Hara, although not requiring thatthe truck be withdrawn from service,disclosed findingsthat the right front inside dual tire on the trailer had beenworn through three plies of fabric to such an extent thatthe fourth ply fabric was exposed.The report also revealedthat the trailer had a leaking discharge valve on the rightside and a broken leaf in the right front spring. Thetractor's stop and tail lights were inoperative and its brakechambers were chafing against the axle housing. Thecenter identification light on the tractor was likewiseinoperative and the right front reflector on the trailer wascracked.The left front outside dual tire on the trailer waslikewise worn smooth.On the evening of April 20,Adams was told by Holmes,his dispatcher,that Terminal Manager Rose wanted to seehim the next morning. About 9 a.m. the next morning,Adams went to Rose's office where Rose told Adams "weassume that you do not want to work for us any longer, youhave pushed us too far."Adams replied that he thoughtthe Respondent was pushing its drivers too far. In answerto a remark by Holmes that Adams had taken the tractor-trailer to the ICC inspection station with the expectation ofgetting the vehicles tied up so that the Respondent wouldhave to pick them up at the station, Adams replied that hetook the vehicles over "to try to get it repaired and to findout, to see if I have the right, the authority,to get the truckrepaired."In the ensuing discussion,Adams referred to anupset incident that occurred early in 1965, involving adriver named Plank, in which Adams told Rose that hebelieved the brakes on that vehicle were defective.He alsostated that he had heard other drivers say that they hadrefused to operate defective trucks or had written upreports on defective trailers. Adams also made a referencetoa driver who was killed in an accident at Denver,Colorado, in 1965 or early 1966, stating that he believedmuch of the Respondent'sequipment was damagedbecause of overloading. He also stated that it was possiblethat the man killed in the Colorado accident did not havesufficient brake traction to avoid the train collision. ToAdams' remark, Rose replied that"the Company had aclear record of that accident."Rose told Adams that alldrivers had driven equipment after Adams had refusedsuch equipment and had been advised that Adams had, infact,refused such equipment.In this connection, Adamscredibly testified that he had refused equipment on fiveoccasions,most of which occurred in 1966. With respect towhether he was paid for the stopover at the ICC inspectionstation,Adams testified that he was not supposed to bepaid for idle time and he should not have been paid for theICC inspection time because he had indicated the natureof his stops on his various reports,but it was up to thedispatcher to make the determination as to whether adriver was to be paid for such time as the ICC inspection.Adams credibly testified that when he returned from hisApril 13trip, he was questioned by the dispatcher as towhat took him so long to make the trip and Adams repliedthat he was delayed, stating as the reason for his delay thatthere was some fault with the truck ahead of him. Adamsdid not recall whether he told the dispatcher definitelywhat was wrong with the truck in front of him. Headmitted that he might have made the statement at sometime that the truck in front of him had a faulty pump on it.In this connection, the Respondent asserted that itchecked with the American Oil Company station anddetermined that the truck did not have a faulty pump.Adams credibly testified in this connection that theAmerican Oil Company's spotter, Carl Matthews, hadstated that the pump contained a leakage.Terminal Manager Rose, on the occasion of Adams'discharge on April 21, indicated that he would detail thereasons for Adams' discharge in a letter to him, inaccordance with the provisions of the collective-bargainingagreement between the Union and the Respondent. Theletter, which was dated April 21, 1966, and was signed byFred C. Rose, stated that on completion of Respondent'sinvestigation, and in accordance with the uniform rulesand regulations governing employees of tank truckcarriers signatory to the Central Conference of Teamsters'Tank Truck Agreement, Adams was being served notice ofdischarge for dishonesty, falsification of records, andunauthorizeduseofmotor vehicles.Although theRespondent, in the letter did not specifically rely on thefollowing as reasons asserted for Adams' discharge, theletter nevertheless stated that on April 13, 1966, Adamstook it upon himself to move the Respondent's transportnumber 8792-2165 from the Standard Oil Company-American Oil Company plant in St. Louis, to 16th & ClarkStreets, St. Louis, where he had arranged for an ICCequipment compliance check, which constituted anunauthorized movement of Respondent's equipment. Italso stated that after he returned to the terminal after adelay of nearly 2 hours, he told the dispatcher that he hadbeen delayed by another truck and, in his J-60 operationalreport, stated that he was delayed at the American OilCompany-Standard Oil plant because an American OilCompany truck with a defective pump was unloadingahead of him whereas the Respondent's investigationdeveloped that the above statement was incorrect. Theletter also stated that he had been given four warningnoticessinceNovember 2, 1965, for violations.OnNovember 2, 1965, it stated Adams was given a warningletterbecause of "running" a railroad crossing. OnDecember 3, 1965, it alleged that he likewise received awarning notice for failure to park and load his transport. Italso stated that on January 28, 1966, he was given awarning notice for accidents involving him on January 25,1966, and on January 28, 1966. It also stated that, onFebruary 9, 1966, he received a warning letter for aviolation of "ICC hours." The letter concluded by statingthat discharge was effective on April 21, 1966.3.The grievance proceedingsFollowing his discharge, Adams immediately went to theUnion's business office in Alton, Illinois, and filed anotificationofgrievance,pursuant to the existingcollective-bargainingagreementbetweenTeamsters'Local No. 525 and the Respondent. The hearing followinghis filing of the grievance took place at the Local 525 hall.In addition to Adams, the Union's Business Agent LeeAldridge, Union International Representative Doty, andTerminal Manager Rose were present. At that time, Rosestated that Adams was dismissed for misrepresenting a ILL. RUAN TRANSPORTdelay.On conclusion of that meeting, the Respondentdeclined to comply with the Union's request and putAdams back to work As a consequence, the grievancematter was referred to the Joint State Committee, whichmet at Springfield, Illinois.The Joint State Committee's meeting was held onMay 9, 1966, and likewise was held pursuant to thecollective-bargaining agreement.At that meeting, theRespondent was again represented by Terminal ManagerRose; Doty again represented Local 525, and Lee Aldridgeserved as the personal representative of Adams. Thecommitteewas composed of three members frommanagement and three members from labor. No verbatimrecord of the proceedings was made. Edward Ruffatocredibly testified that the State Committee considered thequestion of the unauthorized use of the vehicles and thealleged false report by Adams to his superiors. WilliamDoty,businessagentofLocal525,substantiallycorroborated Ruffato's testimony According to Doty, theUnion admitted a violation on Adams' part, but took theposition that discharge was too severe a penalty for theviolation.Afterdeliberating,thecommittee votedunanimously to let the discharge stand. As no appeal to thenational committee in the circumstances was provided forby the agreement, the committee's action marked the endof Adams' grievance.C. Concluding FindingsThe Respondent contends that Robert E. Adams wasdischarged for cause; i.e., he was discharged because ofhis unauthorized use of the tractor-trailer assigned to himon April 13, 1966. It further contends that the GeneralCounsel has not met his burden of proof and establishedthat Adams was, in fact, discharged because he reportedthe Respondent to the ICC and requested an inspection ofthe vehicles by the ICC. It also urges, contrary to theGeneral Counsel, that Adams driving the vehicles inquestion to the ICC inspection station on company timeand without the Respondent's consent, does not constituteprotected concerted activity within the meaning of theAct.In this connection the Respondent argues that althoughAdams had the right to request an inspection by the ICC,he did not have the right to accomplish such an inspectionby unauthorized use of the vehicles on company time andby taking the vehicles to the ICC inspection station.The Respondent further asserts that Adams' refusal tobe bound by the grievance procedure set forth in theexistingcollective-bargainingagreement between theUnion and the Respondent precludes his utilizing theprocesses of the Board in the instant proceeding and, as aconsequence of all the foregoing, the complaint hereinshould be dismissed.The General Counsel urges that the Respondent, by itsdischarge of Adams on April 21, 1966, violated Section8(a)(1) of the Act, asserting that Adams was engaged inprotected, concerted activity by virtue of his having thevehicles inspected that day, and the evidence clearlyshows that he was discharged because of such activity.The General Counsel argues that Adams' action in havingthe vehicles inspected by the ICC was taken not onlybecause of his personal safety and that of the otherdrivers,but in implementation of both the existingcollective-bargaining agreement as well as ICC rules andregulations relating to such motor carriers.'See B& M Excavating Inc ,155 NLRB 1152231It is clear from the record that the Respondent was veryannoyed by Adams' refusal of vehicles in the past for theasserted reasons that they were unsafe Its annoyance wasclimaxed when he took the vehicles assigned to him onApril 13 to the ICC for inspection as to their roadworthiness. The foregoing is demonstrated by TerminalManager Fred E. Rose's statement in a communication toPresident John Ruan in which Rose, reporting to Ruan asto Adams' background and prior employment record withthe Respondent, stated that he had been given warningnotices in the past but that the incidents were so spacedthat the discharge of Adams was not feasible but thatAdams' present and future conduct would be watchedvery carefully. The Respondent's annoyance at Adams isalso reflected in Rose's statement to Adams when Adamswas given verbal notice of his termination, that Adams had"pushed us too far." Respondent's argument that Adamswas discharged pursuant to its rules, which recognized asvalid by the collective-bargaining agreement between theUnion and the Respondent, is lacking in merit. ThatAdams was deeply concerned for his own safety asrevealed by his several refusals of vehicles because of hisbelief that they were unsafe to operate. As a result, he keptup an almost constant campaign for improved vehicles andalso urged that a ban be instituted on the overloading ofvehicles. Adams' complaint to the ICC and his subsequenttaking the vehicles to the ICC for inspection, are protectedactivities within the meaning of Section 7 of the Act.' Eventhough Adams' action in taking the vehicles to, and incommunicating with, the ICC occurred without priorconsultation with the other drivers, it is clear that suchindividual action was taken in implementation of thecollective-bargaining agreement and amounted to anextension of the concerted activity that gave rise to thatagreement.'Moreover, the fact that Adams engaged inconcerted protected activity is not open to serious doubtas revealed by his talk with Union Shop Steward Ruffatoconcerning the then imminent road check of Respondent'svehicles by the Illinois State Police, which resulted in anorder by Respondent to all its drivers to carry only legalloads in Illinois on the day of the anticipated police check.In the recentThurston Motor Lines, Inc.,159 NLRB 1265,1306-07 the Board stated:When Respondent discharged Poss in the belief thathe had complained to the Interstate CommerceCommission in the course of that concerted activity,the discharge violated Section 8(a)(1) of the Act, evenifRespondent's belief were well founded, unless thecomplaint to the ICC were made in bad faith, withknowledge of its falsity, or with intent to harassRespondent. The merit or lack of merit to thecomplaint is immaterial. As the refusal of theInterstateCommerce Commission to divulge thenames of informants indicates, public policy requiresthat employees and private individuals be free tomake complaints to public agencies without fear ofreprisal. It would be contrary to that policy to holdthat the making of a complaint to a public authority inthecourseofconcertedactivityremoves theprotection from the concerted activity, particularlywhere, as here, statements by the Respondent'smechanic, although later amended by him, were suchas to raise doubt as to conditions of the tachograph.... As Poss was clearly a participant in the concertedprotests over the tachograph to Respondent, andRespondent's conclusion that he made the complaintSee the B&A/case,supra,and casescited therein. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the 1CC was based in part on his role therein, itmakes no difference whether Respondent's belief thatPossmade the complaint was well founded ormistaken.As shown by the ICC inspection report which,interalia,revealed several defective tires, Adams' complaint tothe ICC was not made in bad faith.InSocony Mobil Oil Co., Inc.,153 NLRB 1244,1247, theBoard approved findingsin anearlier case," where theBoard stated:Any discharge predicated in whole or in part on theeffort of an employee, representing himself and one ormore other employees, to present such grievances,absent unusual circumstances not present here,would be a discharge for protected union andconcerted activities and therefore a violation of theAct. The merit or lack of merit in the grievance thatwould be presented, if permitted, is immaterial.The Respondent's defense that Adams violated one ofits rulesby his unauthorized use of the vehicles is nottenable.As shown hereinabove, Adams' departure ordeviation from his route of delivery amounted only to 500or 600 feet. Moreover, the record is replete with evidencethat other drivers had departed from their routes ofdelivery for a number of personal reasons, including theobtaining of license plates at Springfield, Illinois, andvisits to barber shops for haircuts. Although the recorddoes not show that the Respondent had definite knowledgeof such unauthorized use of its vehicles, it is clear thatsuch unauthorized use extended over a period of severalyears and,in at leastone instance, was for the benefit oftheRespondent's office secretary at the Wood Riverterminal.Iinferthatbecause of such extendedunauthorized use of Respondent's vehicles and the longperiod of time over which such unauthorized use occurredthat the Respondent, in fact, had knowledge. I thereforefind and conclude that the Respondent's defense thatAdams was, terminated because of his unauthorized use ofthe vehicles in question on April 13, is lackingin merit.The Respondent's contention that the Board's powersmay not be invoked, or should not be exercised, in thiscase because of Adams' reliance on a provision in thesubsisting collective agreement authorizing arbitration inthe event of a discharge under the grievance procedure,likewise is lackinginmerit.I am of the opinion that theproceeding before the State committee did not meet thestandards of fairness and regularity set forth by the BoardinSpielberg Manufacturing Company,112 NLRB 1080, asto warrant honoring its determination or award.7 Thus, it isclearthatTerminalManager Fred Rose, in hispresentation of Respondent's case to the State committee,relied on other reasons for discharge as set forth in hisletter of April 21, to Robert Adams. Rose had stated in anaffidavit to a Board agent that the other incidents relatedin the letter were set forth therein "not because they wereactually the reasons for the discharge, but for the purposeof strengthening.[Respondent's] case before theUnion." Apart from the fact that the committee was not an6Top Notch Manufacturing Company, 145NLRB 429'SeeMonsanto Chemical Company,130NLRB 1097 at1098-99sSeePrecision Fittings, Inc.,141 NLRB 1034 at 1040-43.°SeeMonsanto Chemical Company, supra,andRaytheonCompany,140 NLRB 883.10 SeeB & M Excavating, Inc.,155 NLRB 1152,Socony MobilOil Co , Inc,153 NLRB 1244. See alsoThurston Motor Lines,Inc., supraarbitration panel, its decision forms an insufficient basisinsofar as showing the disposition of the issues before themembers of the joint committee. Its report merely statedthatthe"dischargebeupheld.Motioncarriedunanimously." No specific reasons for its determinationwere set forth therein. In all the circumstances, thewithholding of the real reason for discharge from thecommittee, in my opinion, impugned the fairness andregularity of the proceeding before that body." Moreover,it is clear that the committee's action was silent as tocertain issues relevant to the instant case, including thequestion of whether Adams was engaged in protected,concerted activitywhen he visited the ICC in thecircumstances, there is no basis for a finding that theBoard is in any way bound by the determination of thecommittee'sOn the basis of all the foregoing, I find and concludethat, by discharging Robert E. Adams on April 21, 1966,and its subsequent failure and refusal to reinstate Adamsthereafter, the Respondent violated Section 8(a)(1) of theAct. IoIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities as set forth in section III, above,occurring in connection with the operations of Respondentset forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent discriminatorilydischargedRobert E. Adams on April 21, 1966, andthereafter discriminatorily refused reinstatement to him, Ishall recommend that the Respondent be ordered to offerRobert E. Adams immediate and full reinstatement to hisformer of substantially equivalent positionwithoutprejudice to his seniority or other rights and privileges,dismissingifnecessary any person hired on or afterApril 21, 1966, to provide a place for him. I shall alsorecommend that Respondent be further ordered to makeAdams whole for any loss of pay he may have suffered byreason of the Respondent's discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned as wages during the periodcommencing on April 21, 1966, to the date of theRespondent's offer of reinstatement, less his net earningsduring such period, in accordance with the formulaprescribed in F.W. Woolworth Company,90 NLRB 289,Although the complaint alleged that the Respondent violatedSection 8(a)(3) and (1) of the Act by its discharge of Robert EAdams and its subsequent failure to reinstate him, the GeneralCounsel, in his brief to the Trial Examiner, took the position thatthe Respondent had only violated Section 8(a)(1) of the Act. In thecircumstances,itisunnecessarytodecidewhether theRespondent also violated Section 8(a)(3), as such a further findingwould not affect the remedy hereinCanada Dry Corporation,154NLRB 1763. ILL. RUAN TRANSPORTtogether with interest on such sums, such interest to becomputed in accordance with the formula prescribed bythe Board in IsisPlumbing & HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaningof the Act.3.By discharging Robert E. Adams on April 21, 1966,and by its subsequent failure and refusal to reinstate himto his former and substantially equivalent position, theRespondent violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpracticeaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,it isrecommended that Respondent, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organizationby discriminatorily discharging any of its employeesbecause of their participation in concerted activitiesprotected by the Act.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extentthat those rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action which is foundto effectuate the policies of the Act:(a)Offer to Robert E. Adams immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges.-(b)Make Robert E. Adams whole for any loss ofearnings he may have earned by payment to him of a sumof money equal to the amount he would have normallyearned as wages from April 21, 1966, to the date theRespondent offers him full and complete reinstatement,together with interest on said amount at the rate of 6percent perannum.Backpay and interest are to becomputed and paid in the manner set forth in F. W.Woolworth Company,90 NLRB 289, and in IsisPlumbing& Heating Co.,138 NLRB 716, less the netearningsduring the aforesaid period.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Notify Robert E. Adams if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.233(e)Post at its Wood River, Illinois, terminal, copies ofthe attached notice marked "Appendix." " Copies of saidnotice, to be furnished by the Regional Director for Region14, after being duly signed by Respondent, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to Respondentare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 12i 1 In the eventthatthisRecommendedOrder is adopted by theBoard, the words "a Decisionand Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the furthereventthat the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substitutedfor the words "aDecision andOrder."12 In the event that this RecommendedOrder is adopted by theBoard, this provisionshall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what stepsRespondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discharge or otherwise discriminateagainstany employee in regard to hire or tenure ofemployment or any term or condition of employmentfor engaging in any activity protected by Section 7 ofthe National Labor Relations Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act, except to the extent that thoserightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(1) of theaforesaid Act.WE WILL offer to Robert E. Adams immediate andfullreinstatement to his former or substantiallyequivalent position without prejudice to his seniorityor other rights and privileges, and make him whole forany loss of earnings he may have suffered as a resultof the discrimination against him.ILLINOIS RUAN TRANSPORTCORPORATION(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresentlyserving in theArmed Forces of the UnitedStates of his rightto full reinstatement upon application inaccordancewith the Selective Service Act and the 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal MilitaryTrainingand Service Act, as amended,If employees have any questionconcerning this noticeafter discharge from the Armed Forces.or compliancewith its provisions, they may communicateThis noticemustremain posted for 60consecutivedaysdirectly with theBoard's RegionalOffice,1040 Boatmen'sfrom the date of postingand must notbe altered, defaced,Bank Building,314 North Broadway, St. Louis,Missourior covered by any othermaterial.63102, Telephone MA 2-4154.